DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/16/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the limitation “extend the distal reach of the device” renders the claim indefinite. Firstly, the limitation “the distal reach” and “the end” renders the claim indefinite because a distal reach has not been previously claimed. Furthermore, it is unclear if the corewire or the overtube are intended to do such extension of the distal reach. For purposes of examination the indefinite limitation has been deemed to claim that corewire extends out of the distal end of the overtube to extend a distal reach.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by US 2007/0060911 A1 to Webster et al. (hereinafter, Webster).
Regarding Claim 9, Webster discloses a method for positioning a device for performing a therapeutic procedure in the vasculature of a patient, the method comprising inter alia: 
extending a corewire (guide structure 241) relative to an overtube (obturator 233) of an integrated guide structure to extend the distal reach of the device in a vessel (Fig. 10D); and 
guiding a therapeutic treatment device (aspiration catheter 231) over the integrated guide structure to a treatment position at least a portion of which extends beyond the distal end of the overtube ([0103] With the obturator removed, thrombectomy catheter 231 assumes its natural configuration with curved tip 237, as shown in FIG. 10B).  
Regarding Claim 10, Webster discloses the method of claim 9 wherein the vasculature is the neuro-arterial vasculature downstream from the carotid arteries (paragraph 0077).  
Regarding Claim 11, Webster disclose the method of claim 9 wherein the therapeutic treatment device comprises an aspiration catheter (aspiration catheter 231).
Regarding Claim 12, Webster discloses the method of claim 11 further comprising removing at least a portion of a clot using the therapeutic device (paragraph 0077).  
Regarding Claim 17, Webster discloses the method of claim 9 wherein the corewire has a low friction polymer coating over at least a portion of its outer surface ([0105] Curved tip 283 can be formed with an embedded spring metal such as Nitinol or an elastic polymer such that slit 285 remains essentially closed except near the position at which guide structure 241 extends through slit 285).  
Regarding Claim 18, Webster discloses the method of claim 9 wherein the overtube comprises a distal coil attached to a distal end of the overtube ([0105] Curved tip 283 can be formed with an embedded spring metal such as Nitinol or an elastic polymer such that slit 285 remains essentially closed except near the position at which guide structure 241 extends through slit 285).  .
Regarding Claim 19, Webster discloses the method of claim 18 wherein the distal coil is covered with a polymer ([0105] Curved tip 283 can be formed with an embedded spring metal such as Nitinol or an elastic polymer such that slit 285 remains essentially closed except near the position at which guide structure 241 extends through slit 285).  .  
Regarding Claim 20, Webster discloses the method of claim 9 wherein a distal end of the overtube has cuts to increase flexibility ([0105] Catheter 281 also has a slit 285 extending from distal aspiration opening 287. As shown in FIG. 10E, guide structure can extend through slit 285 to extend from aspiration catheter 281 when curved tip 283 is in its natural curved configuration).  

Claim(s) 9-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by US 2010/0010476 A1 to Galdonik et al. (hereinafter, Galdonik).
Regarding Claim 9, Galdonik discloses a method for positioning a device for performing a therapeutic procedure in the vasculature of a patient, the method comprising inter alia: 
extending a corewire (corewire 106) relative to an overtube (overtube 108) of an integrated guide structure to extend the distal reach of the device in a vessel ([0061] Corewire 106 extends through a central lumen of overtube 018 with the distal end and the proximal end of the corewire extending from the overtube);
guiding a therapeutic treatment device over the integrated guide structure to a treatment position at least a portion of which extends beyond the distal end of the overtube ([0061] Corewire 106 extends through a central lumen of overtube 108 with the distal end and the proximal end of the corewire extending from the overtube) ([0049] The corewire and the overtube can be provided with additional structure or establish a structural relationship that enables longitudinal movement of the corewire with respect to the overtube, providing communication between the proximal and distal ends of integrated guiding device with the fiber cartridge and/or other functional medical structure located near the distal end of the integrated guiding structure) (Examiner note: The integrated guiding device is comprised of at least the corewire and the overtube, with the corewire extending distal of the overtube. In this configuration, as the fiber cartridge and/or other functional medical device located at the distal end would yield the cartridge or device on the corewire distal of the overtube).
Regarding Claim 10, Galdonik discloses the method of claim 9 wherein the vasculature is the neuro-arterial vasculature downstream from the carotid arteries ([0046]).  
Regarding Claim 11, Galdonik discloses the method of claim 9 wherein the therapeutic treatment device comprises a device designed to engage a clot ([0001]).
Regarding Claim 12, Gladonik discloses the method of claim 11 further comprising removing at least a portion of a clot using the therapeutic device ([0001]).
Regarding Claim 13, Galdonik discloses the method of claim 9 wherein the integrated guide structure comprises a torque coupler comprising an indentation in the overtube ([0076] the walls of the overtube 108 comprise an indentation 120 on the outer surface) a flattened portion on the corewire ([0076] flattened keyway portion 126 on the outer surface of corewire 106), and wherein the distal end of the overtube comprises a resilient segment (resilient element 110).  
Regarding Claim 14, Galdonik discloses the method of claim 13 wherein the corewire extends from a distal end of the overtube in a configuration with the overtube drawn in a proximal direction relative to the corewire to the extent provided by the aligned indentation of the overtube interfacing with the flattened section of the corewire and wherein the portion of the corewire extending from the overtube is unattached to the overtube ([0061] corewire 106 extends through a central lumen of overtube108 with the distal end and the proximal end of the corewire extending from the overtube).  
Regarding Claim 16, Galdonik discloses the method of claim 13 wherein the torque coupler comprises a second flattened section (second flattened section 128) along the corewire and a second indentation in the overtube aligned with the second flattened section with a fraction of the lateral extent of the second flattened section ([0075] These indentations 120, 130 form keys or key-like structures which engage with the flattened keyway portions 126, 128 formed in the corewire 102 as shown in FIG. 1B).  
Regarding Claim 17, Galdonik discloses the method of claim 9 wherein the corewire has a low friction polymer coating over at least a portion of its outer surface ([0071] In other embodiments, the surface of the corewire … coated with a friction reducing agent … suitable polymers, such as polytetrafluorethylene, i.e., Teflon.RTM. or a polymer coating such as parylene).
 Regarding Claim 18, Galdonik discloses the method of claim 9 wherein the overtube comprises a distal coil attached to a distal end of the overtube ([0052] The coil can be welded or otherwise fastened to the overtube with the coil abutting the distal end of the overtube, or the coil can overlap with a distal portion of the overtube, such as a tapered segment of the overtube).
Regarding Claim 19, Galdonik discloses the method of claim 18 wherein the distal coil is covered with a polymer surface ([0071] In other embodiments, the inner surface of the overtube … the outer surface of the overtube … coated with a friction reducing agent … suitable polymers, such as polytetrafluorethylene, i.e., Teflon.RTM. or a polymer coating such as parylene).  
Regarding Claim 20, Galdonik discloses the method of claim 9 wherein a distal end of the overtube has cuts to increase flexibility ([0065] As shown in FIG. 2B, resilient member 140 is cut into overtube 150 such that they are integral members of the structure).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webster or Galdonik (hereinafter, Webster/Galdonik).
Regarding Claims 15 and 21, Webster/Galdonik discloses the claimed invention except for expressly disclosing wherein the flattened section is at least about 2 centimeters in length and wherein the corewire extends at least 2 centimeters from the distal end of the overtube in a configuration with the overtube drawn in a proximal direction relative to the corewire and wherein the extent of lateral motion of the corewire relative to the overtube is at least about 1 centimeter. However, It would have been an obvious matter of design choice to provide such dimensions to the flattened section, corewire and overtube since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791